Citation Nr: 0429711	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-09 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), evidentiary development is necessary.

There is documentation in the veteran's service medical 
records of right low back pain in May 1966 as a result of his 
vehicle being struck by a truck.  A notation four days day 
later cited continued back pain, without present pathology.  

In July 2001, the veteran sought treatment at the Palo Alto 
VA Medical Center for low back pain, and reported he borrowed 
medication from his friends.  The veteran stated he hurt his 
back in service when a truck hit his vehicle.  

In April 2002, the veteran underwent a VA examination of the 
mid low back.  He reported the in-service accident caused him 
to hit the windshield, but he was not ejected from the 
vehicle.  After treatment, he had no pain until about ten 
years later as a civilian, when there was a gradual onset of 
low back pain.  The veteran denied any new injury, trauma, or 
motor vehicle accident.  He experienced back problems ever 
since that time.  Following a physical examination, the 
examiner's impression was of chronic low back pain, history 
of motor vehicle accident with a back injury, lumbar 
spondylosis, and Grade 1 retrolisthesis L3-L4 and L4-L5.  

The veteran asserted in an October 2002 statement he had back 
pain since he was released from service, and he did not seek 
treatment because he was afraid he would lose his job if his 
employers found out about the injury.  A September 2003 
treatment record from the Livermore VA Medical Center noted 
the veteran reported back pain for "many, many" years.  

Because the VA examination of record did not offer a nexus 
opinion, (though it noted the history of motor vehicle 
accident in relation to the diagnoses), the veteran should be 
afforded another examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The veteran should be scheduled for 
a VA orthopedic examination.  The RO 
should forward the veteran's claims 
file for review by the VA examiner.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran's current low 
back disability is related to his 
active service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's service connection claim 
for residuals of a back injury.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




